Citation Nr: 0722476	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-10 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to August 
1946, and from June 1949 to September 1952.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision in 
which the RO denied the veteran's claims for service 
connection bilateral hearing loss and tinnitus.  In June 
2004, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in December 2005, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in March 2005.  

The veteran failed to appear for a Board hearing scheduled 
for him, at the RO, in May 2007.

In July 2007, a Deputy Vice Chairman of the Board granted the 
motion of the veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006). 

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The claims file reveals that further RO action on the claims 
for service connection for bilateral hearing loss and for 
tinnitus is warranted.  

Initially, the Board notes, that in support of these claims, 
the veteran has alleged significant in-service noise exposure 
associated with both service in the Navy from March 1945 to 
August 1946 as a machinist mate and service in the Army from 
June 1949 to September1952, in an explosive ordnance disposal 
unit.  The DD Form 214  for the first period of service shows 
his military occupational specialty (MOS) as machinist's mate 
third class.  The Certification of Military Service for the 
second period of service notes only that the veteran was a 
corporal and does not indicate his MOS.

The veteran's service medical and service personnel records 
have not been located.  In October 2002, the RO requested 
that the National Personnel Records Center (NPRC) furnish the 
complete service medical records for the second period of 
service from 1949 to 1952.  The RO did not request service 
medical records for the first period of service and did not 
request service personnel records for either period of 
service.  While both the NPRC and RO have indicated that 
further attempts to obtain service medical records would be 
futile, it does not appear that the previous request to the 
NPRC by the RO included a request for any records pertaining 
to the first period of service and for the service personnel 
records for the second period of service.

To ensure that VA has fulfilled its duty to the veteran in 
attempting to obtain all pertinent records, the Board finds 
that the RO should contact the National Personnel Records 
Center (NPRC) or other appropriate service department and 
request the veteran's service medical records and service 
personnel records for both periods of service from March 1945 
to August 1946 and from June 1949 to September1952.  If no 
records are available, that fact should be documented, in 
writing, in the record.  The RO should follow the procedures 
of 38 C.F.R. § 3.159 (2006) as regards requesting records 
from Federal facilities.

There is currently no evidence of hearing loss or tinnitus in 
service.  However, the absence of in-service evidence of 
hearing loss is not fatal to a claim for that disability.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Likewise, service connection may 
be granted for any tinnitus or other disability diagnosed 
post-service upon a showing of a medical nexus between that 
disability and injury (to include noise exposure) or disease 
in service.  See, e.g., 38 C.F.R. § 3.303(d).

The veteran has submitted a July 2002 statement of private 
physician indicating that the veteran has severe and profound 
hearing loss.  At the time of the examination, the veteran 
reported that during service he worked as a demolition expert 
and also worked around military aircraft.  He indicated that 
he was a door-gunner in combat situations, and had a 
concussion grenade blow up close to him, knocking him into an 
unconscious state.  He reported that he had essentially no 
hearing for 24 hours and then it gradually returned.  The 
examiner concluded that the veteran's hearing loss is 
secondary to noise exposure that he was subjected to in his 
service career.  The examiner did not address whether there 
was a current diagnosis of tinnitus and, if so, whether it is 
also related to noise exposure in service.  

Given the private examination report and opinion and the 
veteran's assertions,  the Board finds that VA examination 
with audiometric testing, and a medical opinion-based on 
full consideration of the veteran's documented medical 
history and assertions-and which addresses the relationship, 
if any, between current bilateral hearing loss and tinnitus 
and in-service noise exposure, is needed to resolve the 
claims on appeal.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo a VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, may 
well result in denial of the claims.  See 38 C.F.R. § 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility at which the examination 
is to take place.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file contains VA 
outpatient treatment records dated from October 2003 to March 
2005 from the Orlando, Florida VA Medical Center (VAMC).  The 
veteran relocated in March 2007 and now resides in Rhode 
Island.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should undertake 
appropriate action to obtain all outstanding pertinent 
medical records from the appropriate VAMC, to include the 
Orlando VAMC, dated from March 2005 to the present, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2006) 
as regards requests for records from Federal facilities. 

Further, to ensure that due process requirements are met and 
the record before the examiner is complete, the RO should 
also give the veteran another opportunity to present 
information and evidence pertinent to the claims on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also  38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant submit all 
evidence in his possession, and ensure that its letter to him 
meets the notice requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  2.  The RO should obtain from the 
NPRC (or other appropriate source(s)) the 
service medical records and service 
personnel records pertaining to the 
veteran's period of active service in the 
Navy from March 1945 to August 1946 and 
service in the Army from June 1949 to 
September 1952.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  If no 
records are available, that fact should 
be documented, in writing, in the record.

2.  The RO should undertake appropriate 
action to obtain from appropriate 
VAMC(s), to include the Orlando VAMC, all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's bilateral hearing loss and/or 
tinnitus, from March 2005 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record, to include records from any 
private physician or audiologist 
pertaining to the claimed bilateral 
hearing loss and tinnitus. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the notice 
requirements of Dingess/Hartman (cited to 
above), particularly, as regards 
disability ratings and effective dates, 
as appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA ear, nose and 
throat examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include audiometry, 
and speech discrimination testing, for 
each ear) should be accomplished (with 
all results made available to the 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  

Based on the results of audiometric 
testing, the physician should 
specifically indicate, which respect to 
each ear, whether the veteran currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether, 
notwithstanding the first diagnosis post 
service, it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service, to specifically 
include the noise exposure that the 
veteran has alleged he experienced during 
service. 

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

8.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for bilateral hearing 
loss and for tinnitus in light of all 
pertinent evidence and legal authority.  

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

